UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 10, 2011 MINN-DAK FARMERS COOPERATIVE (Exact name of Registrant as specified in its charter) North Dakota 33-94644 23-7222188 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 7525 Red River Road Wahpeton, North Dakota (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (701) 642-8411 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-2 under the Exchange Act (17 CFR 240.14a-2) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 REGULATION FD DISCLOSURE. On May 9, 2011 Minn-Dak Farmers Cooperative announced in a communication to its shareholders that the Board of Directors made the decision to revise the acres authorized for planting for the 2011 crop year to a maximum of 1.70 (170%) times Units of stock, an increase from the previous level of 1.60. Each Unit of stock consists of one share each of the Companys Class A, B & C Preferred Stock. Also, in accordance with the Board of Directors decision to revise planted acres, the required minimum acreage to be planted will remain at 1.40 (140%) times Units of stock. The Board of Directors has the authority to adjust planting levels up or down depending on circumstances that develop. Any statements regarding future market prices, anticipated costs, agricultural results, operating results and other statements that are not historical facts contained in this 8-K report are forward-looking statements. The words "expect", "project", "estimate", "believe", "anticipate", "plan", "intend", "could", "may", "predict" and similar expressions are also intended to identify forward-looking statements. Such statements involve risks, uncertainties and assumptions, including, without limitation, market factors, the effect of weather and economic conditions, farm and trade policy, the available supply of sugar, available quantity and quality of sugarbeets and other factors detailed elsewhere in this and other Company filings with the Securities and Exchange Commission. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual outcomes may vary materially from those indicated. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MINN-DAK FARMERS COOPERATIVE Dated: May 10, 2011 By /S/ David H. Roche David H. Roche President and Chief Executive Officer
